Citation Nr: 0209045	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  94-45 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a left hip disability, 
claimed as residuals of a left leg injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969, including a six month tour of duty in Vietnam.  
He began parachute jumping training on April 5, 1968, and 
graduated on May 18, 1968.  

This appeal arises from a May 1994 rating decision of the RO, 
which denied, in pertinent part, the veteran's remaining 
claim of service connection for a left hip disorder.  

In March 1997 and in pertinent part, the Board denied the 
veteran's claim on appeal.  However, in January 1999, the 
Board vacated the March 1997 Board decision, as the veteran's 
request for a Board hearing had not been satisfied at the 
time of the decision to deny.  In May 1999, the Board 
remanded the claim on appeal for additional necessary 
development, which has since been completed.  Additionally, 
the veteran canceled and withdrew his request for a hearing.  
No further action or development is indicated.  

Additional note is made of a September 1998 Board decision, 
which found that the criteria for the withdrawal of a 
substantive appeal had been met, regarding a related claim of 
service connection for fractures of the toes of the left 
foot.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained, and 
the duty to assist has been met.  

2.  The veteran completed an airborne course and received a 
parachutist badge during active duty, and participated in 
several parachute jumps; there is no evidence of any 
inservice injury to the left hip, or broken toes of the left 
foot, as asserted.  

3.  There is no credible medical evidence of a current left 
hip disability which is due to an injury or incident of 
active military service, and a diagnosis of left hip 
arthritis is not shown until many years after the veteran's 
military service.  


CONCLUSION OF LAW

A disability of the left hip was not incurred in or 
aggravated by active military service, nor may chronic left 
hip arthritis be presumed in service.  38 U.S.C.A. § 1110 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2001); 38 C.F.R. §§ 3.102, 3.303 
(2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.  

The Board initially notes that on November 9, 2000, President 
Clinton signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126) (West Supp. 2001).  Among other things, 
this law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
inform and assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001).  

VA has issued regulations to implement the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The newly 
enacted laws and regulations are more favorable to the 
appellant.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (when a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant will apply).  

Under VCAA, VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim.  In the case of a claim for disability compensation, 
the duty to assist also includes providing a medical 
examination or obtaining a medical opinion.  38 U.S.C.A. 
§ 5103A(d)(1) (West Supp. 2001).  Such an examination is 
necessary if there is competent medical evidence of a current 
disability and evidence that the disability may be associated 
with the claimant's active duty, but the record does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,626 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)(i)).  

After reviewing the claims file, the Board finds that there 
has been substantial and sufficient compliance with the 
notice and assistance provisions of VCAA with regard to the 
issue before the Board.  The evidence of record includes the 
appellant's service medical records, his post-service VA 
medical reports, reports of VA and private examinations, and 
statements from the appellant and his representative.  He was 
afforded a VA examination in October 1999, and the Board 
finds that the record contains sufficient medical evidence 
upon which to make a decision on the claim.  Accordingly, the 
Board finds that the record as it stands is complete and 
adequate for appellate review.  

Additionally, the appellant and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to the benefits 
sought.  The Board concludes that the discussions in the 
rating decisions, statement of the case, supplemental 
statements of the case, prior Board remands and decisions, 
and the RO's letters to the appellant throughout the process 
have informed him and his representative of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  Hence, there has been compliance with VA's 
notification requirements under the VCAA.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(l99l) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  


II.  Service Connection for a Left Hip Disorder.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Certain chronic diseases, including arthritis, becoming 
manifest to a degree of 10 percent or more within one year of 
separation from service will be presumed to have been 
incurred in service, unless otherwise demonstrated by the 
evidence of record.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991 & Supp. 2001).  

Under governing regulations, the disease need not be 
diagnosed during the presumptive period; but it must be shown 
by acceptable medical or lay evidence characteristic 
manifestations of the disease to the required degree of 10 
percent, followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c).  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The Board is charged with the duty to assess the credibility 
and weight given to the evidence.  Evans v. West, 12 Vet. 
App. 22, 30 (1998); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  If all the 
evidence is in relative equipoise, the benefit of the doubt 
should be resolved in the appellant's favor, and the claim 
should be granted.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2001); 38 C.F.R. § 3.102 (2001).  However, if the 
preponderance of the evidence is against the claim, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III. Analysis

The veteran asserts that his current left hip disorder is the 
result of a parachuting injury incurred in military service 
in April 1968.  The veteran argues that he fractured either 
his left hip bone or several toes of his left foot in a hard 
fall from a parachute jump in 1968.  

The evidence of record shows that the veteran has a current 
left hip disorder, variously diagnosed as idiopathic 
osteoarthritis; idiopathic type scoliosis status post 
childhood pathology or congenital defect; joint space 
narrowing of the superior aspect of the hip joint; and, 
osteoarthritic changes status post old subcapital fracture on 
the left side with degenerative changes at the acetabulum, 
with possible old fracture of the symphysis pubis.   

The issue on appeal is whether the veteran's current left hip 
disorder-however diagnosed, is due to his prior military 
service.  

Service personnel records show that the veteran began 
parachute jumping training on April 5, 1968, and that he 
graduated on May 18, 1968.  

Service medical records show no left hip injury, no left foot 
or toe fracture, and no treatment for any left hip pain or 
other symptomatology of the left hip.  Rather, the veteran 
was seen on May 7, 1968 for a left foot "jump" injury.  X-
ray studies were obtained and the radiologist found these to 
be negative.  The examiner of the veteran also noted that the 
X-rays were negative.  The veteran was not seen again for any 
left foot or hip complaints or problems.  On examination at 
separation from service in October 1969, the veteran denied 
any history of broken bones.  See Report of Medical History, 
which is signed and filled out by the veteran in his own 
handwriting.  At that time, he also denied any bone, joint, 
or other deformity; lameness; back trouble of any kind; foot 
trouble; neuritis; or paralysis.  The Board notes, as pointed 
out by the veteran, that he reported a history of a "trick" 
or locked knee.  A report of examination at separation from 
service was also conducted in October 1969, just prior to the 
veteran separation from military service.  This report 
includes the medical opinion that there was no disorder of 
lower extremities, no disorders of the feet, spine, or other 
musculoskeletal.  

Medical visit records from the veteran's past employer were 
obtained for dates from May 1967 to 1985.  These records show 
no pertinent treatment.  However, treatment for occasional 
left knee give-way on climbing is shown in June 1980.  The 
veteran reported left hip distress as well.  The assessment 
was muscle strain of the groin.  

Private treatment records (Total Care Physicians, p.a.) show 
initial care for "intermittent" left hip pain in September 
1990.  At that time, the veteran denied any history of trauma 
or injury.  An x-ray study of October 1, 1990 [described at 
the RO as a MRI, a mistake pointed out by the veteran, 
although the distinction is of little probative consequence] 
revealed a mild pelvic tilt, with the left side being lower 
by 4mm.  The hip and sacroiliac joints were well maintained 
and aligned, without erosive or destructive change, and with 
no other abnormality.  A private October 1990 x-ray study 
revealed no evidence of a pelvic tilt, however, and only a 
very mild idiopathic type scoliosis with convexity to the 
right at the dorsolumbar junction.  See report of G. A. 
Koniver, M.D., October 8, 1990.  

A November 1993 record indicates initial treatment for a long 
history of decreased left hip range of motion, which the 
veteran reported to have had since is "late teens."  He 
also reported a history of being a paratrooper for two years.  
The assessment was degenerative joint disease of the left 
hip, with a question of a childhood disorder which was 
missed, such as a slipped capital epiphysis.  Later records 
show treatment for post-traumatic osteoarthritis of the left 
hip, secondary to probable subcapital hip fracture in 
service.  

In a January 1994 medical statement, Dr. Casscalls indicates 
that the veteran reported an onset of left hip pain following 
a 1977 incident where he was parachuting out of an airplane 
and fell, landing hard, and breaking three toes.  The veteran 
indicated that following this injury, he was unable to bear 
weight on the left leg for sometime thereafter without 
extreme pain.  In an later statement, Dr. Casscalls clarified 
that the left foot injury occurred while the veteran was in 
military service, and that the onset of left hip pain and 
symptomatology was 1977.  See August 1999 medical statement.  

The veteran gave a similar history of an in-service injury 
which became symptomatic in 1977 on VA examination in April 
1994.  X-ray studies of the left foot revealed no evidence of 
any fracture, dislocation, or arthritic changes.  X-ray 
studies of the left hip revealed osteoarthritic changes.  

The most favorable evidence of record in support of the 
veteran's claim on appeal is the medical statements and 
treatment records of C. D. Casscells, M.D.  In his August 
1999 statement, Dr. Casscalls states that he has every reason 
to believe that the veteran fractured his hip while jumping 
out of an airplane while in the service of the military, and 
that this condition "went on to serious secondary arthritic 
changes in the hip," becoming symptomatic as early as 1977.  

The veteran was afforded a VA examination in October 1999, at 
which time he repeated his history of an in-service left foot 
and left hip injury when landing hard in parachute jump 
training.  Thereafter, the veteran reported he was placed on 
medical leave for one week, he returned to performs several 
more parachute jumps, and had an occasional feeling that his 
left hip was out of socket, approximately once a month since 
the injury, until about the time his hip pain because 
symptomatic in 1977.  The VA examiner reviewed the evidence 
of record, giving a detailed recitation of the documented 
clinical history.  From a review of the private x-ray studies 
on file, the examiner was unable to identify any fracture of 
the hip.  The VA examiner was of the medical opinion that Dr. 
Casscell's medical opinion, that the veteran must have 
sustained a fracture of the hip in military service, "was 
impossible to believe," on the basis of his experience 
treating femoral neck fractures over many years.  The VA 
examiner explained that femoral neck fractures are painful, 
and it was the VA examiner's medical opinion that if the 
veteran had sustained a femoral neck fracture of the hip, 
then this would have prevented the type of vigorous military 
activities, especially repeated parachute jumps, due to 
expected severe hip pain.  It was additionally opined that 
the lack of any hip complaints or treatment in service and 
immediately after service weighs "strongly against" Dr. 
Casscalls belief that the veteran sustained a hip fracture in 
service.  The VA examiner also points out the Dr. Casscalls 
opinion fails to recognize that in most cases of 
osteoarthritis of the hip, there is no known cause or injury.  
Based on his experience in degenerative and traumatic 
diseases of the hip, the VA examiner was of the opinion that: 
there is no evidence of any current left hip condition due to 
a fracture in service; that the veteran developed an 
idiopathic osteoarthritis of the left hip, unrelated to any 
trauma or injury; that there is no evidence of any old 
fracture of the symphysis pubis; and, that even if there were 
such a fracture, this would have no bearing at all on the 
left hip arthritis.  

Where, as in this veteran's case, there is a difference of 
medical opinion, the Court has stated that "[i]t is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence."  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)). With regard to the weight to assign to 
medical opinions, the Court has held that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993); see also Winsett v. West, 11 Vet. App. 
420 (1998) (Court affirmed the Board's decision which weighed 
two medical opinions, from an expert and a treating 
physician); Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(Board favoring one medical opinion over another is not 
error); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992) 
(Board may not ignore the opinion of a treating physician, 
but is free to discount the credibility of that statement). 

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

The VA physician has entered a medical opinion that is based 
upon a review of the documented clinical history, including a 
review of the service medical records which directly 
contradict the veteran's statements of a left foot toe 
fractures and left hip injury in service.  To the contrary, 
Dr. Casscall's medical statement is based not upon the 
service medical records-the most pertinent evidence of 
record, but, rather, the veteran's inaccurate statements as 
to a medical history and inservice injury.  Hence, the Board 
finds that the probative value of Dr. Casscall's opinion is 
outweighed by the VA examiner's opinion, the service medical 
records, as well as the post-service evidence which is all 
contrary to the veteran's assertions; the opinion is 
insufficient to establish service connection pursuant to 
38 C.F.R. § 3.303(a).  See Kightly v. Brown, 6 Vet. App. 200, 
205-06 (1994) (finding that presumption of credibility of 
evidence did not arise as to medical opinion that veteran's 
disability was incurred in service because it was based on an 
inaccurate history); Bloom, supra.  

The salient point is that, as the VA examiner pointed out in 
an October 1999 medical opinion, service medical records show 
no left hip injury in service, no left extremity toe 
fractures (x-rays were negative), no subsequent complaint, 
treatment, or diagnosis from May 1968 through his separation 
from service in October 1969, and for many years later.  
Thus, the veteran's reports of his medical history of shown 
to be inaccurate.  Medical evidence based on an inaccurate 
history is of little probative value.  Id.  Moreover, without 
evidence of a chronic disease in service, i.e., during the 
appellant's period of active duty for training, the 
chronicity provisions found in 38 C.F.R. § 3.303(b) are 
inapplicable.  

Weighing the evidence for and against the veteran's claim, 
the Board finds that the evidence of record shows that the 
veteran does not a current left hip disorder which is due to 
an injury or incident in service.  This conclusion is 
compelled by the October 1999 VA medical opinion, the service 
medical records, and post-service medical records, which are 
of greater weight and probative value than the evidence that 
the veteran has a left hip disorder due to his reported 
injury in service, including the medical reports of Dr. 
Casscalls reflecting diagnoses of a current left hip disorder 
due to left foot and hip injuries in service.   

In finding so, the Board has reviewed the various medical 
articles generally regarding arthritis, osteoarthritis, and 
parachute injuries and their long-term effects.  Considered 
in their full context, these articles on parachute jumping 
injuries and the later onset of arthritis lack probative 
value because they an opinion of mere possibility and not 
probability as to the demonstrated facts of the veteran's 
case.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(a letter from a physician indicating that veteran's death 
"may or may not" have been averted if medical personnel could 
have effectively intubated the veteran was held to be 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (the Court found evidence favorable to the veteran's 
claim that does little more than suggest a possibility that 
his illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis also implied "may or may not" and was deemed 
speculative); Bloom v. West, 12 Vet. App. 185 (1999) (the 
Court held that a physician's opinion the veteran's time as a 
prisoner of war "could have" precipitated the initial 
development of a lung condition, by itself and unsupported 
and unexplained, was "purely speculative"); and Bostain v. 
West, 11 Vet. App. 124, 128 (1998) (the Court held that a 
physician's opinion that an unspecified preexisting service-
related condition "may have" contributed to the veteran's 
death was too speculative to be new and material evidence).  
Even assuming, arguendo, that these articles have any 
probative value, they are far outweighed by the subsequent 
October 1999 VA medical examination findings and medical 
opinion that the veteran's current left hip disorders were 
not due to any injury sustained in service.  

While the veteran is competent to report and describe to a 
medical professional the in-service stressful events, as well 
as symptoms he experiences at any time, it is the province of 
health care professionals to enter conclusions which require 
medical opinions, including a medical diagnosis and an 
opinion as to the relationship between a current disability 
and service.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Because the weight of the medical evidence of record 
demonstrates that the veteran currently does not have a 
diagnosed left hip disability which is due to service, the 
preponderance of the evidence is against the claim on appeal; 
the Board finds that there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  



ORDER

The claim of service connection for a left hip disorder is 
denied.  



		
	NANCY RIPPEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

